
	

113 HR 1638 IH: Census Reform Act of 2013
U.S. House of Representatives
2013-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1638
		IN THE HOUSE OF REPRESENTATIVES
		
			April 18, 2013
			Mr. Duncan of South
			 Carolina (for himself, Mr.
			 Chaffetz, Mr. Harris,
			 Mr. Jones,
			 Mr. Pearce,
			 Mr. Ribble, and
			 Mr. Southerland) introduced the
			 following bill; which was referred to the Committee on Oversight and Government
			 Reform, and in addition to the Committees on
			 Agriculture and
			 Appropriations, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To repeal the authority to conduct certain censuses, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Census Reform Act of 2013.
		2.Repeal and
			 cancellation of certain census activities under title 13, United States
			 Code
			(a)Repeal of census
			 relating to agricultureChapter 3 of title 13, United States Code,
			 is repealed.
			(b)Repeal of
			 economic censusSubchapter I of chapter 5 of such title is
			 repealed.
			(c)Repeal of
			 mid-Decade censusSection 141
			 of such title is amended—
				(1)by striking
			 subsection (d);
				(2)by striking
			 subsection (e) and inserting the following:
					
						(e)If in the administration of any program
				established by or under Federal law which provides benefits to State or local
				governments or to other recipients, eligibility for or the amount of such
				benefits would (without regard to this subsection) be determined by taking into
				account data obtained in the most recent decennial census then in the
				determination of such eligibility or amount of benefits the most recent data
				available from either the mid-decade or decennial census shall be
				used.
						;
				and
				(3)in subsection (f),
			 by striking and mid-decade and or (d).
				(d)Repeal of census
			 of governmentsSubchapter III
			 of chapter 5 of title 13, United States Code, is repealed.
			(e)Effect on census
			 activitiesBeginning on the
			 date of the enactment of this Act, the Secretary of Commerce and the Bureau of
			 the Census—
				(1)are not authorized to carry out any
			 activities with respect to—
					(A)a census conducted under chapter 3,
			 subchapter I or subchapter III of chapter 5, or section 141(d) of such title,
			 as in effect on the day before the date of the enactment of this Act; or
					(B)a survey (including the survey, conducted
			 by the Secretary of Commerce, which is commonly referred to as the
			 American Community Survey), sampling, or other questionnaire
			 conducted under such title;
					(2)shall terminate any activities being
			 carried out with respect to any such census, survey, sampling, or
			 questionnaire; and
				(3)may only conduct
			 the decennial census of population, as authorized under section 141 of title
			 13, United States Code.
				(f)Rescission of
			 unobligated amountsAny unobligated amounts available to carry
			 out the American Community Survey or the following provisions of title 13,
			 United States Code, are rescinded:
				(1)Section 141(d).
				(2)Chapter 3.
				(3)Subchapter I and
			 subchapter III of chapter 5.
				3.Prohibition on
			 surveys or questionnaires; limitations on statistics collected in a decennial
			 census
			(a)In
			 generalSubchapter I of chapter 1 of title 13, United States
			 Code, is amended by inserting after section 5 the following:
				
					5a.Prohibition on
				surveys or questionnaires; limitation on statistics
						(a)Notwithstanding any other provision of
				law—
							(1)the Secretary may
				not conduct any survey, sampling, or other questionnaire, and may only conduct
				a decennial census of population as authorized under section 141; and
							(2)any form used by the Secretary in such a
				decennial census may only collect information necessary for the tabulation of
				total population by
				States.
							.
			(b)Repeal of
			 survey, questionnaire, or sampling authoritySections 182, 193,
			 and 195 of title 13, United States Code, are repealed.
			(c)Conforming
			 amendmentsSection 141 of
			 such title is amended—
				(1)in subsection (a),
			 by striking The Secretary and inserting Consistent with
			 the limitations set forth in section 5a, the Secretary; and
				(2)in subsection (g),
			 by striking , housing, and matters relating to population and
			 housing.
				4.Repeal of Census
			 of Agriculture Act of 1997
			(a)In
			 generalThe Census of
			 Agriculture Act of 1997 (7 U.S.C. 2201 note; Public Law 105–113) is
			 repealed.
			(b)Effect on
			 2013 censusBeginning on the date of the enactment of
			 this Act, the Secretary of Agriculture—
				(1)is not authorized to carry out any
			 activities with respect to the census required to be conducted in 2013 under
			 the Census of Agriculture Act of 1997 (7 U.S.C. 2201 note; Public Law 105–113),
			 as in effect on the day before the date of the enactment of this Act;
			 and
				(2)shall terminate any activities being
			 carried out with respect to such census.
				(c)Rescission of
			 unobligated fundsAny unobligated amounts available to carry out
			 the Census of Agriculture Act (7 U.S.C. 2201 note; Public Law 105–113) are
			 rescinded.
			
